Citation Nr: 1734427	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-24 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, claimed as schizophrenia. 

2. Entitlement to an initial compensable rating for eczema.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to June 1973.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during an April 2014 videoconference hearing.  A transcript of that hearing is of record. 

The Board previously remanded this case for additional development in February 2015.  The case has now been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The issue of an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's eczema did not involve more than 5 percent of the entire body or more than 5 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for eczema have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic Code 7806 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

The Board finds compliance with the VCAA in this case, the notification duty was met through timely RO correspondence.  The duty to assist was met through obtaining VA outpatient treatment records and VA examination.  The February 2015 Board remand directives have been implemented to the extent that this case may be fairly decided.  Even though the November 2015 examination was not conducted during an aggravation period as the remand directive required, the examination has sufficient information for rating purposes.  Moreover, in support of his claims, the Veteran himself has provided testimony at a Board hearing, during which he received proper assistance with the claims development.  There is no indication of further evidence or information to obtain at this stage.  Accordingly, the claims will be adjudicated.  


II. Increased Rating

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

Eczema is rated under 38 C.F.R. § 4.118, Diagnostic Code 7806 for dermatitis or eczema.  Pursuant to Diagnostic Code 7806, a noncompensable rating applies when dermatitis or eczema involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy was required during the past 12-month period.  

A 10 percent rating applies when at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for total duration of less than six weeks during the past 12-month period.  

A 30 percent rating applies when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

The maximum 60 percent rating applies when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  

In addition, under that diagnostic code VA will rate the service-connected disability as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2016).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2016).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014) ; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the November 2015 VA examination, the Veteran stated that around 1973, he developed an intermittent rash involving mostly his hands and sometimes his scalp.  He described his rash as itchy bumps that appear on the fingers and after lasing for a few weeks, the rash dried up and the skin started to peel and then eventually the rash resolved.  The Veteran reported that since his last VA examination in January 2012, the rash continued to be the same with itchy bumps, involving his hands only and occurring every few months.  He stated that his last episode was in October 2015 and had no recurrence at the time of the examination.  He denied seeking medical treatment and took no medication for his rash.  The Veteran had not been treated with oral or topical medications nor had any treatments or procedures other than systemic or topical medications in the past 12 months for his skin disorder.  The examiner found no eczema nor any other skin abnormalities present on the day of the examination.  

VA treatment records reveal that the Veteran had a recurrent rash in the hairlining on the back of his head.  Despite some itching and flaking, the Veteran was not using any medication for the rash.  See, e.g., December 2013 VA primary care outpatient note.  

In the April 2014 videoconference hearing, the Veteran testified that his eczema occurred on his feet, back of his head, legs, torso, arms, and ears.  He also stated that he received some type of medications for his rash.  According to him, the timing and location of breakouts were unpredictable.  He stated that he used lotion and a pin to bust the bumps to let the puss out of them and that he usually did not go to VAMC or private medical providers for treatments.  However, he did indicate that he showed his VA primary care physician the rash in the back of his head one time.  

After review of the pertinent evidence of record, the Board finds that the Veteran's service-connected eczema does not objectively warrant the 10 percent rating under the applicable criteria.  

Indeed, even though the Veteran states that the various locations of his body such as hands, head, arms, torso, and ears had been affected by the skin disorder, each breakout had been limited to a small area of body such as finger tips or hairline of the head.  Among those areas suggested by the Veteran during the hearing, the medical records on file only confirm occurrence of breakouts on fingers and hairline of the head.  Further, the evidence of record demonstrates that the Veteran received no systemic therapy in the past 12-month period.  The Veteran testified in the hearing that he usually did not seek medical treatment even during flair-up periods, resorting to self-care, but that he had once seen a doctor for his rash on the scalp.  The VA treatment records confirm the Veteran's testimony.  See, e.g., December 2013 VA primary care physician notes.  

It is noted that this issue was previously remanded in an attempt to obtain an examination during a flare-up of the disorder.  Here, while the case was in Remand status, the Veteran reported there was a flare-up the month before the VA examination in 2015, and he did not seek treatment or otherwise attempt to demonstrate to the VA what a flare-up consisted of.  In view of the lack of findings there is no basis to assign a compensable rating.

In conclusion, the evidence demonstrates that the Veteran's eczema symptoms are fully and appropriately addressed by the criteria for a noncompensable rating, but there is no suggestion that the affected areas by the skin disorder constitutes more than 5 percent of his body, total or exposed.  Also, there is no evidence which supports that the Veteran went through systemic therapy for his skin disorder.  Therefore, a 10 percent rating for eczema is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2016). 

The Board has considered the benefit of the doubt doctrine, but as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert, 1 Vet. App. at 55-57 .


ORDER

Entitlement to an initial compensable rating for eczema is denied.  

REMAND

A remand is required again for the issue of new and material evidence to reopen the Veteran's claim for service connection for an acquired psychiatric disorder.  There was not substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Veteran is entitled, as a matter of law, to compliance with remand directives, and the Board itself commits error in failing to ensure this compliance).  More specifically, the Board finds that not all records have been requested from a VA medical center.  

The February 2015 Board remand directed the AOJ to obtain the Veteran's records, in any form, from Cheyenne, Wyoming VA dating from 1973 to the present because the Veteran testified during the April 2014 hearing that he was enrolled in an alcohol treatment program and treated for psychiatric symptomatology at the medical center in the 1980s.  However, the record indicates that the AOJ requested Cheyenne VAMC to provide treatment records only from January 1973 to December 1973.  See April 2015 Release of Information Request to Cheyenne VA Medical Center.  Therefore, further attempt to obtain records beyond the year 1973 is necessary to comply with the remand directive.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant treatment records from VA and any private treatment providers identified by the Veteran.  In particular, obtain treatment records from Cheyenne VA Medical Center since 1974 to the present, to include those that may be retired or on microfilm.  Again, the Veteran reported treatment there from at least the 1980's.

The request for records should be documented.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.    

2. Then, the AOJ should readjudicate the remaining claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


